                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION

                            CIVIL ACTION FILE NO. 4:20-CV-00085-BO

EAFNC, LLC,                                       )
                       Plaintiff                  )             ORDER GRANTING JOINT
                                                  )              MOTION TO DISSOLVE
                       V.                         )            PRELIMINARY INJUNCTION,
                                                  )              TO RELEASE BOND, and
EQUILON ENTERPRISES, LLC,                         )                   TO DISMISS
               Defendant                          )


               It appears to the Court from a Joint Motion filed on behalf of the parties to this

civil action that all things and matters in controversy between the parties that were the subject of

the civil action have been resolved and that the parties have requested that the Court enter an

order providing the relief set forth in this order. Based on such Joint Motion and for good cause

shown, the Court enters this order granting the relief requested by the parties.

               IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED that:

               1.      The Preliminary Injunction entered on June 1, 2020 [DE 28] is dissolved.

               2.      The Bond posted by Plaintiff in connection with the Preliminary

Injunction [DE 29] is released.

               3.      This civil action is dismissed, with prejudice.

               4.      Each party shall bear the attorney's fees and expenses incurred by it in

connection with this civil action

               SO ORDERED, this the      _!J__ day of March, 2021.

                                             ~4q-!t
                                                      United States District Judge




         Case 4:20-cv-00085-BO Document 39 Filed 03/04/21 Page 1 of 1
